PARDEE, Circuit Judge
(concurring). I fully concur in the opinion prepared by Judge McCORMICK and the conclusion reached thereunder, because:
First. I doubt if the lower court had jurisdiction ratione persons.
Second. The complainants have other full and adequate remedies through the Interstate Commerce Commission.
Third. The effect of an injunction in this case would be to throw the interstate rates of the whole Southeastern territory into disorder and confusion, resulting in greater evils than those suggested and alleged in the present bill.
Fourth. The initial regulation of interstate rates is placed by law in the hands of the Interstate Commerce Commission, and the courts should not interfere to restrain, compel, or regulate, except when invoked after final action by the Commission and in accordance with the rules prescribed in the laws regulating interstate commerce.
It is not necessary to amplify these views further than is done in Judge McCORMICK’S lucid statement of the case.